DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Invitation for Examiner Interview
If Applicant believes any of the analysis contained herein is unclear or incorrect the Examiner encourages Applicant to schedule a telephonic interview.

Response to Arguments
Applicant’s arguments, see page 6 last 2 paragraphs, filed 08/17/2022, with respect to claim 3 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 07/18/2022 has been withdrawn. 
Applicant’s arguments, see page 8 paragraphs 3-5, filed 08/17/2022, with respect to claims 1, 2, and 4-6 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §102(a)(1) and §103 of 07/18/2022 have been withdrawn. 
Applicant's arguments regarding the rejection under 35 U.S.C. §101 filed 08/17/2022 have been fully considered but they are not persuasive. As detailed below, the claims recite the abstract idea of generating print paths, a task that could be accomplished in the mind. The claims do not integrate the abstract idea into a practical application nor do the claims add significantly more to the abstract idea. The additional claim elements merely apply the abstract idea to the general field of material deposition. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) determining a path for deposition. 
The limitations of steps (A), (B), (D), and (E) of claim 1, and as further modified by dependent claims 2 and 4-6, recite a method for determining a tool path for a deposition process which, under its broadest reasonable interpretation, covers performance of the limitation in the mind and inputting the path into a physical additive manufacturing system or simply producing the three-dimensional shaped object by hand.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, shaping the three-dimensional shaped object according to the first shaping data and the second shaping data. However, the process for shaping the three-dimensional shaped object is recited at a high-level of generality, i.e. discharging a shaping material from a discharge unit, such that it amounts to no more than mere instructions to apply the exception using, at most, a generic additive manufacturing system. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element shaping the three-dimensional shaped object amounts to no more than mere instructions to apply the exception using a generic system. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “(F) a step of drawing a plurality of linear lines, each linear line of the plurality of linear lines connecting one of vertices of a plurality of polygons corresponding to the plurality of rectangles” (see pg 3 of 9 lines 1-3). It is unclear how to draw a linear line “connecting one of vertices.” Additionally, it is unclear how the polygons can be more than simply rectangles given the “polygons corresponding to the plurality of rectangles.” 
Claims 2 and 4-6 are rejected as depending from an indefinite base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742